November 22, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals

                         TINA CHRISTINE MELVIN, Appellant

NO. 14-11-00939-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       Today the Court heard appellant’s motion to dismiss the appeal from the judgment
signed by the court below on September 8, 2011. Having considered the motion and
found it meritorious, the Court orders the appeal DISMISSED in accordance with its
opinion, that the appellant pay all costs expended in this appeal, and that this decision be
certified below for observance.